Rosenberger, J. (dissenting).
For the reasons below, I would reverse the verdict as against the weight of the evidence.
Despite believing that “the evidence was very strong in favor of the plaintiff” and stating that the plaintiff would have prevailed at a Bench trial, the Trial Judge denied the motion because of his general reluctance to disturb jury verdicts as a matter of principle.
While it is true that the size of the Bellevue Hospital complex (about 1,000 inpatients and 4,000 employees in 1989) and the nature of its clientele present special challenges for hospital security and communications among personnel, this is no reason to apply a more lenient standard. “[T]he general standard of care * * * placed upon hospitals within a community does not deviate according to their ‘nature or size’ ” (Vandenburgh v Columbia Mem. Hosp., 162 AD2d 880, 882). Nor does the fact that an institution’s clientele are often violent or dangerous alter the context in which a jury must evaluate the allegedly negligent design and maintenance of the means of access to various areas of the building (Yalkut v City of New York, 162 AD2d 185, 188 [18-b counsel beaten by inmate due to negligent design of interview rooms]). To the extent that the jury considered these purportedly mitigating circumstances in giving the hospital the benefit of the doubt, it was in error.
On the contrary, these factors made it particularly important that New York City Health and Hospitals Corporation (NYCHHC) closely monitor the identity and location of persons legitimately present, provide functional locks at key access points and maintain adequate communications among security *98personnel. This they failed to do. The hospital’s defense emphasized its discretionary power to determine the number of security guards allocated to a given area and the frequency of their patrols, but this was only one aspect of the problem. Perhaps even more important were the numerous foreseeable risks posed by unsecured doors and gates and by the failure of employees other than security personnel to issue adequate warnings about a specific, known, dangerous individual—risks for which an increased police presence could not wholly compensate, precisely because Bellevue is a hospital and not a prison.
A serious risk of dangerous intruders existed at the hospital. Many of Bellevue’s patients had substance-abuse problems, a history of violent antisocial behavior, or other mental disorders. The basement of the hospital also connected to a tunnel which led to a shelter where many persons with similar problems resided.
Steven Smith himself, when he was a patient at the hospital shortly before the murder, had threatened homicide in a doctor’s presence. He was also a drug addict with a history of delusions and hallucinations. In the days after his discharge, he gained unauthorized access to the hospital several times and once committed burglary there, even masquerading as a doctor at one point in order to avoid eviction.
The evidence presented at trial showed numerous flaws in the defendant’s security system, especially regarding its handling of Smith. Due to the high volume of traffic between the shelter and the hospital, the gate separating the tunnel from the basement was not locked during the day. Security personnel regularly patrolled the basement, as well as the other areas of the building, but a permanent security guard was posted only at the shelter end of the tunnel.
Once a person was in the basement, he had open access to the west stairwell, which ran up the entire building, and could enter the building without passing any security personnel. Moreover, the locks on the stairwell doors, which opened onto each floor of the hospital, were frequently rendered inoperable (usually jammed or taped) by hospital employees who were in a hurry. The security patrols were supposed to check the locks regularly and remove the obstructions, but were often unable to keep up with the problem because the employees kept jamming the locks.
In particular, Quinton Carrigy, the Assistant Director of Security, admitted that the stairway door to the fourth floor *99should have been checked on Friday night, as this floor was not well-populated on weekends and had been known to harbor intruders very recently. However, it was discovered on the Monday after Dr. Hinnant’s murder that the lock was jammed, and Smith subsequently stated that he had gained access to the fourth floor through that door.
Not surprisingly, intruders routinely took advantage of this easy access to the hospital. Robert Frazier, the Assistant Director of Administration, testified that the hospital periodically discovered homeless intruders in the basement and evicted them. Moreover, Carrigy testified that a woman had been raped in the basement in December 1988—less than a month before Dr. Hinnant’s murder.
According to the hospital security log, in the month preceding the crime, there were at least three reports of unauthorized persons living in the fourth floor locker room, and at least five reports of persons sleeping in other common areas and stairways around the hospital. Of special note is the fact that the Director of Security was notified that a trespasser seemed to be living on the 22nd floor, as evidenced by a mattress and food items, but no steps were taken to remedy this situation. After his arrest, Smith told the police that he had been living on the 22nd floor.
Though Smith’s affinity for disguises, deception and trespass, as well as his severely unbalanced mental state, quickly became evident to hospital personnel who had contact with him, the hospital repeatedly failed to ensure that the staff could keep track of Smith’s whereabouts. For instance, on January 3 and 4, the nurses and security staff who noticed Smith wandering the hospital were not aware that he was a trespasser because the hospital had not issued a bulletin regarding him. At trial, the Director of Security and the President of NYCHHC both conceded that considering Smith’s history and his recent arrest, the hospital should have made greater efforts to keep him out.
Smith was admitted to the emergency room on January 4, complaining of lower back pain. Though the staff determined that he was malingering, he was not ejected, but instead was allowed to remain in the lobby because of the weather. (Under the City’s “cold alert” policy, the hospital allowed homeless persons to remain in the lobby when the temperature was below freezing.) These cold temperatures persisted through the date of the murder, which is presumably why Smith was never ejected.
*100Frazier testified that the emergency room physicians should have been notified of Smith’s recent arrest. If it was too cold to send him out onto the street, they could have placed him in a hospital police cell.
Indeed, the evidence clearly supports the conclusion that, even giving credence to defendant’s claim that it was too unwieldy to notify all personnel of Smith’s arrest, it was both feasible and necessary to alert the emergency room staff, given Smith’s penchant for falsifying emergency illnesses in order to resume trespassing and committing crimes at the hospital.
On the afternoon of January 7, Smith robbed, raped and strangled Dr. Hinnant as she was working in her office. He told the police, and later testified, that he had left the 22nd floor, where he was living, in search of items to steal. He and “John”, an alleged accomplice (believed by Smith’s psychiatrist to be a figment of his imagination), entered the fourth floor through the stairway door and accosted Dr. Hinnant in her office. However, at later points in his testimony, Smith denied making these statements.
In light of the above facts, the plaintiff contends that NYCHHC failed to maintain minimal security with respect to trespassers generally and Smith in particular.
NYCHHC argues that the trial court erred in rejecting NYCHHC’s contention that the plaintiff was required to prove the existence of a special duty. When a public entity is performing a governmental function, it cannot be held liable for negligence unless it is proved that the public entity assumed and breached a special duty of protection to the injured party (Bonner v City of New York, 73 NY2d 930, 932). For instance, providing general security against crime is a governmental function. The judiciary will not second-guess legislative and executive policy decisions about how best to allocate finite police resources (Weiner v Metropolitan Transp. Auth., 55 NY2d 175, 182).
However, when the public entity is performing a proprietary function, it has the same negligence liability as a private entity. “It is well settled that where the State engages in a proprietary function such as providing medical and psychiatric care, it is held to the same duty of care as private individuals and institutions engaged in the same activity” (Rattray v State of New York, 223 AD2d 356, 357 [hospital negligent for allowing voluntary mental patient unsupervised access to unguarded window, where patient had history of escaping to assault others and such in fact occurred]). In addition, to the extent that *101the public entity is acting as a landowner or landlord, it is performing a proprietary function (Rubino v City of New York, 114 AD2d 243, 246).
Where the public entity arguably performs a mixture of governmental and proprietary functions, “[i]t is the specific act or omission out of which the injury is claimed to have arisen and the capacity in which that act or failure to act occurred which governs liability, not whether the agency involved is engaged generally in proprietary activity or is in control of the location in which the injury occurred” (Weiner v Metropolitan Transp. Auth., 55 NY2d, supra, at 182). Thus, the special-duty rule will not apply when the basis of the claim is that the public entity breached its duty as a landlord to maintain the premises in a safe condition. In Rubino (114 AD2d, supra, at 247), the Court held that although operating public schools is generally a governmental function, a school was liable as landlord where it failed to protect a teacher against a known risk of falling debris in the schoolyard.
The State and the City have often been held liable in a proprietary capacity as landlords where various public entities failed to install or repair security devices or otherwise maintain safe premises. In Platovsky v City of New York (199 AD2d 373), a resident at a hospital run by the defendant NYCHHC was sleeping in the “on call” room. When he left the room to check on a patient, he was stabbed by an intruder in the stairway. He sued the City for failing to take minimal security measures. The defendant’s motion for summary judgment based on the special-duty rule was denied. “Here the act complained of constitutes a proprietary function when performed by the City, not a governmental function” (supra, at 374).
Similarly, in Miller v State of New York (62 NY2d 506, 513-514), the State was found negligent for failing to provide locks on the entrances to the dorms on a SUNY campus, thereby allowing an intruder to enter the laundry room and rape a student. The Court of Appeals specifically found that the claim related to the State’s proprietary function (supra, at 511). In Belle v New York City Tr. Auth. (157 Misc 2d 76, 80), the special-duty rule was held inapplicable where the alleged negligent act was the defendant’s failure to change a sign at street level indicating that a locked subway entrance was open, creating an unsafe vestibule where plaintiff was trapped and assaulted after descending by mistake.
In the instant case, the trial court properly denied the defendants’ request to instruct the jury on the special-duty *102rule. Operating a hospital is a proprietary function. Moreover, the plaintiffs negligence claim was largely based on the defendants’ failure to maintain the stairway locks, lock the tunnel gates and evict squatters, which are all aspects of the defendants’ proprietary duties as landlords. The trial court applied the appropriate standard of care, namely, that the defendants had a duty to provide minimal security to the plaintiffs decedent.
The plaintiff asks this Court to set aside the jury verdict on the grounds that the finding of no negligence was against the weight of the evidence. “[T]he Appellate Division has sweeping authority to review the trial evidence” and may order a new trial “when the jury’s determination is palpably incorrect and a substantial injustice would be done if the verdict were sustained” (Nordhauser v New York City Health & Hosps. Corp., 176 AD2d 787, 789). In Yalkut v City of New York (162 AD2d 185, 188), this Court explained the guidelines for determining that a verdict is against the weight of the evidence: “In distinction to the harsher ‘no rational basis’ standard which must be overcome before concluding that a jury verdict, as a matter of law, is not supported by sufficient evidence, the question of whether a jury verdict is against the weight of the evidence involves a less rigorous standard and is essentially a discretionary and factual determination involving a balancing of many factors * * *. The operative consideration in invoking the court’s discretion in the latter case is a finding that the jury could not have reached its verdict on any fair interpretation of the evidence.”
This distinction between “weight” and “sufficiency” standards of review means that in the former case, the court need not determine that there are no triable issues before it can set aside the verdict (Nicastro v Park, 113 AD2d 129, 135). If “the unsuccessful litigant’s evidentiary position was particularly strong compared to that of the victor” (supra, at 136), the court has greater discretion than if the jury resolved “sharply conflicting evidence” in favor of one side (supra, at 134).
As the facts of Yalkut (162 AD2d, supra, at 185-188) show, certain security procedures are so inadequate that the only fair interpretation of the evidence is that the defendants were negligent. The plaintiff, a defense attorney, had arranged to meet with a prisoner who was a potential defense witness. He was beaten by this prisoner in the interview room. The Department of Correction, but not the lawyer, knew of the inmate’s violent tendencies. However, the interview room in the base*103ment of the courthouse lacked a divider between lawyer and witness, and the only security guard was stationed at the other end of a long corridor at right angles to the room, such that he could neither see nor hear what happened inside the room. “Just a month earlier, [another] inmate had beaten an attorney in one of these booths, beyond the surveillance of the officers, but no steps were taken to remedy the situation despite this actual notice of the hazard involved.” (Supra, at 188.)
The jury verdict apportioning most of the negligence to the plaintiff was set aside as against the weight of the evidence, as the Court found that the design and security of the interview arrangements were clearly negligent whereas the plaintiff had no reason to know of the danger (supra, at 188).*
Courts have frequently found negligence, based on a failure to provide minimal security, when the landlord or manager of a building that has a history of dangerous trespassers and broken security devices has made no serious effort to rectify these problems despite having notice of the risks. In Jacqueline S. v City of New York (81 NY2d 288, 295), the Court of Appeals found that the New York City Housing Authority had failed “to supply even the most rudimentary security” at the housing project. None of the doors to the lobby or the roof of the public housing complex had locks. The assistant superintendent knew that drug addicts were sleeping in the stairways and corridors and on the roof. The plaintiff was raped by an intruder in the building (supra, at 291-292).
In Beatty v National Assn. for Advancement of Colored People (194 AD2d 361, 362, lv denied 82 NY2d 662), the owner/ manager of the building had notice of the broken locks and security system and of drug dealing by various tenants, but did nothing to fix the broken devices or evict these tenants, whose activities led to two violent assaults on the plaintiff superintendent. This Court upheld the jury’s finding that the defendant’s failure to maintain minimal security was the proximate cause of the plaintiff’s injuries (supra, at 363).
The plaintiff in Skaria v State of New York (110 Misc 2d 711) was a nurse at a public hospital. She lived in an apartment building for hospital employees, which was owned and managed by the State. For tenant security, the lobby door was locked and equipped with a self-closing device. In addition, *104every night at 8:00 p.m., the superintendent was supposed to program the elevators so that they would not go to the basement (supra, at 711-712). However, the door had not been locking securely for several months and the building management had not fixed it properly despite repeated requests. Unbeknownst to the plaintiff, the security force had also been deprogramming the elevator at night so they could use the basement as a changing room.
When she came home from work one night, the plaintiff was accosted by an intruder in the elevator, who took her to the basement and raped her. Had the elevator been programmed properly, he would have had no secluded place for the assault (supra, at 713-714). The court found that the State was negligent: having set up security procedures indicating that it was aware of the danger of intruders in the basement, the State failed to ensure compliance with those procedures (supra).
The fact that a defendant “made no meaningful effort to comply with its own rules and policies” regarding security has been considered evidence of negligence (Wyatt v State of New York, 176 AD2d 574, 576). Liability has been imposed on defendants who recognized a foreseeable risk of criminal intrusion by instituting security measures, but who then neglected to supervise or maintain this security system (Montag v Young Men’s Christian Assn., 105 AD2d 1131, 1132). Liability may also be based on inadequate screening procedures for persons claiming a right of access to restricted areas of a building (Prager v City of New York Hous. Auth., 112 Misc 2d 1034, 1036 [court found negligence where superintendent’s office would unlock apartment doors for persons claiming to be tenants’ family members without asking for reliable ID]).
Defendant NYCHHC admittedly did not take adequate measures to enable its staff to identify unauthorized persons on the premises (see, Prager v City of New York Hous. Auth., 112 Misc 2d 1034, supra). Given Smith’s penchant for roaming all over the hospital, staff throughout Bellevue should have been alerted to watch out for him and (after the burglary incident) to place him in custody. Moreover, the defendant did not make diligent efforts to evict potentially dangerous drug-addicted trespassers who were illegally residing on the premises (see, Beatty v National Assn. for Advancement of Colored People, 194 AD2d 361, supra; Jacqueline S. v City of New York, 81 NY2d 288, supra). The defendant failed to secure entryways at key points where intruders were foreseeable, *105such as the basement and the stairs (see, Skaria v State of New York, 110 Misc 2d 711, supra), even though someone had been assaulted by an intruder who entered through this unsecured area only a month previously (see, Yalkut v City of New York, 162 AD2d 185, supra). Finally, the defendant inadequately supervised a disturbed patient who had shown a propensity to escape from his room, deceive the staff and commit crimes (see, Rattray v State of New York, 223 AD2d 356, supra). In short, the jury’s verdict of no negligence was unsupported by “any fair interpretation of the evidence” (Yalkut v City of New York, supra, 162 AD2d, at 188). The defendant’s lax security measures greatly increased the risk to Dr. Hinnant, and a “substantial injustice” would result if the finding of no liability were upheld (Nordhauser v New York City Health & Hosps. Corp., supra, 176 AD2d, at 789).
Accordingly, I would set aside the verdict and order a new trial.
Milonas, J. P., and Wallach, J., concur with Williams, J.; Rosenberger and Mazzarelli, JJ., dissent in a separate opinion by Rosenberger, J.
Judgment, Supreme Court, New York County, entered December 2, 1996, affirmed, without costs.

 Though the Court did not explicitly discuss the special-duty rule, it presumably did not apply because the negligence complained of involved the design of the rooms, rather than the number of guards allocated to this area.